The opinion of the court was delivered by
Powers, J.
The objections taken before the commissioner to evidence offered and admitted are hot available in this court, as they were not made to, and passed upon by, the court below. If the salient facts disclosed in the commissioner’s report are kept in the foreground, the legal aspects of the case are easily discernible. The claimant is the wife of the defendant Fullington, and at the time of the transaction in question was the owner of a farm in her own right. Codding, with the help of the defendant Fullington, effected a sale of some land to the trustee Bradley. Codding agreed to pay Fullington $100 if he “ would help effect the sale with Bradley, and put in the right to take wood for five years from his wife’s land.” Fullington fulfilled the agreement; the sale with the right to take this wood was effected, and Codding delivered to Full-ington two of Bradley’s notes for $50 each given for the purchase money in fulfillment of his agreement. In this transaction there was no intent on the part of anybody to defraud Fullington’s creditors. Fullington gave his services and the light to take wood from his wife’s land, acting in good faith, for the benefit of his'wife, and at once delivered the two notes received in payment to his wife as her property, and she has continued to hold them as such since.
The right to take wood by Bradley was the substantial consideration for which Codding was to pay the $100 to Fulling-ton. The latter’s services as a broker wore nominal in character and in value, and he acted merely in the capacity of an agent for his wife.
*674If a stranger bad assisted Codding in this sale, and secured the right to take wood from Mrs. Fullington’s land, precisely as the defendant did, and had returned the whole consideration to Mrs. Fullington, claiming nothing for his personal services, no one would question Mrs. Fullerton’s title to the funds held by her.
In the eye of the law, in the absence of an intent to defraud creditors, her husband may do the same thing as freely as a stranger could.
The plaintiff’s argument proceeds upon the theory that this transaction was a fraudulent device to cover Fullington’s property, but the report expressly negatives.this assumption; and this element wanting, Mrs. Fullington’s title to the notes in question is absolute against the world. Albee v. Cole, 39 Vt. 319, and cases passim in our reports.
The judgment is reversed, and judgment that the claimant is entitled to the funds in the hands of the trustee, and that she recover her costs.